DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 05/10/2021.  No claim has been amended. No claim has been cancelled. No claim has been newly added. Claims 1-20 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 05/10/2021 has been fully considered but it is not persuasive.
Applicant submits “As Jang does not teach, suggest, or otherwise render obvious that the "selectable objects of the first and second selectable objects arranged at locations such that paths are visually defined that extend in a substantially linear manner from a common reference location to respective selectable objects without any of the selectable objects obstructing any one of the paths," as recited by claim 1, it fails to compensate for the deficiencies of Fisher with respect to claim 1” (Remarks, page 8, the last paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. As seen in the figure below, the arrows represent the paths defined that extend in a substantially linear manner from a common reference location to respective selectable objects without any of the selectable objects obstructing any one of the paths. According to the dictionary, one of the 

    PNG
    media_image1.png
    465
    1124
    media_image1.png
    Greyscale

Applicant further submits “The rejection of claims 15 and 19-20 appears to repeat, verbatim, the rejection of claims 15 and 19-20 set forth in the Final Office Action mailed June 9, 2020. However, as noted in the reply submitted November 9, 2020, Jiang does not teach or suggest, "the first directional indicator being associated with and configured to select objects of a first group of objects of the virtual keyboard and the second directional indicator being associated with and configured to select objects of a second, different group of objects of the  (Remarks, page 9, the last paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. In light of the current specification, the directional indicator 515 points to panel 511 and sub-menu item “Font,” which may be selected. As above, the directional indicator indicates the potential selection of the selectable object pointed by the directional indicator. The specification of the current application does not support the directional indicator can actually perform the selection function as indicated by the above Applicant’s argument. Figures 36-1 to 36-5 of Jiang shows display areas “CDE” in lightly grey shade responsive to the directional information and the selected segment including a number of selectable objects “CDE”. Figures 36-3 and 36-5 of Jiang shows dark grey area for the identified selectable object “D” or “C”. The indicators are the lightly grey shade and the dark grey shade that associated with and configured to select objects of a first group of objects and a second group of objects, respectively. Therefore, Examiner maintains the rejections of the independent claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US. Pub. No. 2016/0299569, hereinafter “Fisher”) in view of Jang et al. (US. Pub. No. 2015/0160856, hereinafter “Jang”), further in view of Jiang et al. (US. Pub. No. 2011/0071818, hereinafter “Jiang”).
As to claim 1,    (Previously Presented) Fisher discloses a method of using a directionally oriented keyboard at a virtual reality environment [figures 19A-B and 20A-B, using a directionally oriented keyboard at a virtual reality environment], the method comprising:
providing the selectable object to a business application that is associated with the directionally oriented keyboard [figures 19A-B, provide the selectable numbers associated with the directionally oriented keyboard to make a call, figures 20A-B, provide the selectable numbers or letters to make text input].

displaying a first visual indicator for a selected segment of the directionally oriented keyboard responsive to the directional information, the selected segment including a first number of selectable objects in a first concentric region and a second number of selectable objects in a second, different concentric region, the selectable objects of the first and second selectable objects arranged at locations such that paths are visually defined that extend in a substantially linear manner from a common reference location to respective selectable objects without any of the selectable objects obstructing any one of the paths; 
identifying a selectable object of the first number of selectable objects of the selected segment responsive to the directional information;
displaying a second visual indicator for the identified selectable object responsive to identifying the selectable object.
Jang teaches a directional oriented keyboard [figures 43A-B, a directional oriented keyboard to receive directional information while touched by the finger] to receive directional information while a directionally oriented keyboard is invoked; 
a selected segment including a first number of selectable objects [figure 43A, a first number of selectable objects “greet”, “thank”, “sorry”, etc in a first concentric region] in a first concentric region and a second number of selectable objects [figure 43A, a second number of selectable objects “so”, “really”, etc. in a second concentric region] in a second, different concentric region, the selectable objects of the first and second selectable objects arranged at locations such that paths are visually defined that extend in a substantially linear manner from a common reference location to respective selectable objects without any of the selectable objects 
identify a selectable object of the first number of selectable objects of the selected segment responsive to the directional information [figure 43A, identify a selectable object “sorry” responsive to the directional information].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Fisher to have the directional oriented keyboard to receive directional information while a directionally oriented keyboard is invoked; a selected segment including a first number of selectable objects in a first concentric region and a second number of selectable objects in a second, different concentric region, the selectable objects of the first and second selectable objects arranged at locations such that paths are visually defined that extend in a substantially linear manner from a common reference location to respective selectable objects without any of the selectable objects obstructing any one of the paths; identify a selectable object of the first number of selectable objects of the selected segment responsive to the directional information, as taught by Jang, in order to provide an interface that includes words/sentences frequently used by the user (Jang, paragraph 274).
Fisher, as modified by Jang, does not disclose displaying a first visual indicator for a selected segment of the directionally oriented keyboard responsive to the directional information, and
displaying a second visual indicator for the identified selectable object responsive to identifying the selectable object.

displaying a first visual indicator [figures 36-1 to 36-5, lightly grey area “CDE”] for a selected segment of the directionally oriented keyboard responsive to the directional information, the selected segment including a number of selectable objects [figures 36-1 to 36-5, display areas “CDE” in lightly grey shade responsive to the directional information, the selected segment including a number of selectable objects “CDE”];
displaying a second visual indicator [figures 36-3 and 36-5, dark grey area for the identified selectable object “D” or “C”] for the identified selectable object responsive to identifying the selectable object.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Fisher to have the directional oriented keyboard to receive directional information while a directionally oriented keyboard is invoked; displaying a first visual indicator for a selected segment of the directionally oriented keyboard responsive to the directional information, the selected segment including a number of selectable objects; identifying a selectable object of the number of selected objects of the selected segment responsive to the directional information; displaying a second visual indicator for the identified selectable object responsive to identifying the selectable object, as taught by Jiang, in order to provide an interface that can detect any movement direction in real time (Jiang, paragraph 11).
claim 2,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 1, wherein the identifying the selectable object responsive to the directional information comprises:
identifying the selectable object responsive to determining that a first direction of the directional information matches a second direction that is associated with the selectable object [Jiang, figures 36-1 to 36-3, identify the selectable object “D” responsive to determining that a first direction matches a second direction that is associated with “D”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 2, wherein the determining that a first direction of the directional information matches a second direction that is associated with the selectable object comprises:
comparing the first direction of the directional information to one or more directions associated with selectable objects of the directionally oriented keyboard [Jiang, figures 36-1 to 36-5, compare the arrow direction pointed to the segment “CDE”]; and 
identifying the second direction of the one or more directions responsive to the comparing [Jiang, figures 36-2 to 36-3, identify the second direction indicated by the arrow responsive to the comparing]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 5,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 1, further comprising: 
invoking the directionally oriented keyboard [Fisher, figures 19A and 20A, touching the keyboard, Jiang, figures 36-1 to 36-5], the invoking comprising:
presenting a directional indicator [Jiang, figures 36-1 to 36-5, an arrow indicator], the directional indicator configured to point in one or more directions; and

As to claim 6,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 5, wherein the presenting the selectable objects around the directional indicator comprises:
presenting a first selectable object [Jiang, figures 36-2 to 36-3, present first selectable object “D” at first location] at a first location associated with a first direction of the one or more directions the directional indicator is configured to point; and 
presenting a second selectable object [Jiang, figures 36-4 to 36-5, present second selectable object “C” at second location] at a second location associated with a second direction of the one or more directions the directional indicator is configured to point. In addition, the same rationale is used as in rejection for claim 1.
As to claim 7,    (Previously Presented) Fisher, as modified by Jang and Jiang, discloses the method of claim 6, wherein the presenting the selectable objects around the directional indicator comprises:
presenting a first selectable object at a first location [Jiang, figures 36-2 to 36-3, present first selectable object “D” at a first location]; and
presenting a number of selectable objects at a number of locations around and outward from the first location [Jiang, figures 36-2 to 36-3, present a number of selectable objects a number of locations around and outward from the first location]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 8,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 5, wherein the presenting the selectable objects around the directional indicator comprises:

presenting alpha-numeric characters at the presented selectable objects [Jiang, figures 36-1 to 36-5, present alpha-numeric characters]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 9,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 5, wherein the presenting the selectable objects around the directional indicator comprises:
presenting the selectable objects around the directional indicator [Jiang, figures 36-1 to 36-5, present the selectable objects around the arrow]; and
presenting panels around the directional indicator, each panel of the panels comprising one or more of the selectable objects [Jiang, figures 36-1 to 36-5]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 10,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 1, wherein the providing the selectable object to the business application that is associated with the directionally oriented keyboard, comprises:
providing an alpha-numeric character associated with the selectable object to the business application that is associated with the directionally oriented keyboard [Fisher figures 19A-B and 20A-B, provide an alpha-numeric character associated with the selectable letters/numbers for inputting characters]. 
As to claim 11,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 1, further comprising invoking the directionally oriented keyboard, the invoking comprising presenting a first and a second fractal keyboard [Fisher, figure 20B, first and second fractal keyboard]. 
claim 12,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 11, wherein the presenting the first and the second fractal keyboards comprises:
presenting first selectable objects in a first symmetrical pattern [Jiang, figures 36-1 to 36-5, present “D” in a first symmetrical pattern]; and 
presenting second selectable objects in a second symmetrical pattern [Jiang, figures 36-1 to 36-5, present “C” in a second symmetrical pattern]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 13,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 12, wherein the presenting the first and the second fractal keyboards comprises:
presenting a first and second fractal keyboards such that respective selectable objects of the first and second fractal keyboards are arranged symmetrically [Fisher, figure 20B, first and second fractal keyboards are arranged symmetrically]. 
As to claim 14,    (Previously Presented) Fisher discloses a method of interacting with a business application in a virtual workroom [figures 19A-B and 20A-B], the method comprising:
receiving a request to invoke a virtual keyboard [paragraph 18, receive gesture commands to control the various functions, paragraphs 156-157];
retrieving a map that defines a layout for keys and key locations of the virtual keyboard [figures 19A-B and 20A-B, map the layout for keys on user’s hand or flat surface]; 
displaying the virtual keyboard according to the layout [figures 19A-B and 20A-B, display the virtual keyboard]; 
receiving a confirmation [figure 19B, selected numbers are displayed as a confirmation]; and

Fisher does not expressly disclose receiving directional information;
identifying a segment including a number of keys of the virtual keyboard responsive to the directional information, the identified segment including a first concentric region including at least one key of the number of keys and a second, different concentric region including at least one other key of the number of keys, the number of keys arranged at locations such that paths are visually defined that extend in a substantially linear manner from a common reference location to respective keys without any of the number of keys obstructing any one of the paths; 
displaying a first visual indication for the identified segment;
identifying a key of the number of keys of the virtual keyboard that is assigned to a direction that corresponds to the directional information;
displaying a second, different indication at the identified key of the virtual keyboard.
Jang teaches a directional oriented keyboard [figures 43A-B, a directional oriented keyboard to receive directional information while touched by the finger] to receive directional information while a directionally oriented keyboard is invoked;
identifying a segment including a number of keys of the virtual keyboard responsive to the directional information [figures 43A-B, a number of keys of virtual keyboard], the identified segment including a first concentric region including at least one key of the number of keys [figure 43A, a first number of selectable objects “greet”, “thank”, “sorry”, etc in a first concentric region] and a second, different concentric region including at least one other key of the number of keys [figure 43A, a second number of selectable objects “so”, “really”, etc. in a 
identifying a key of the number of keys of the virtual keyboard that is assigned to a direction that corresponds to the directional information [figure 43A, identify a selectable object “sorry” responsive to the directional information].
Fisher, as modified by Jiang, does not disclose displaying a first visual indication for the identified segment; and
displaying a second, different indication at the identified key of the virtual keyboard.
Jiang teaches a directional oriented keyboard [figures 36-1 to 36-5] to receive directional information while a directionally oriented keyboard is invoked [figures 36-1 to 36-5, paragraph 239, to receive directional information indicated by the arrow]; 
displaying a first visual indication [figures 36-1 to 36-5, lightly grey area “CDE”] for the identified segment; and 
displaying a second, different indication [figures 36-3 and 36-5, dark grey area for the identified selectable object “D” or “C”] at the identified key of the virtual keyboard.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Fisher to have the directional oriented keyboard to receive directional information while a directionally oriented keyboard is invoked; identifying a segment including a number of keys of the virtual keyboard responsive to the directional information; displaying a first visual indication for the identified 
As to claim 16,    (Previously Presented) Fisher, as modified by Jang and Jiang, discloses the method of claim 1, wherein displaying the first visual indicator for the selected segment comprises displaying the selected segment with a first shading [Jiang, figures 36-1 to 36-5, lightly grey area “CDE”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 17,    (Previously Presented) Fisher, as modified by Jang and Jiang, discloses the method of claim 16, wherein displaying a second visual indicator for the identified selectable object comprises displaying the identified selectable object with a second, different shading [Jiang, figures 36-3 and 36-5, dark grey area for the identified selectable object “D” or “C”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 18,    (Previously Presented) Fisher, as modified by Jang and Jiang, discloses the method of claim 14, wherein:
displaying the first visual indication for the identified segment comprises shading the identified segment with a first shading [Jiang, figures 36-1 to 36-5, lightly grey area “CDE”]; and
displaying the second, different indication at the identified key comprises shading the identified key with a second, different shading [Jiang, figures 36-3 and 36-5, dark grey area for the identified selectable object “D” or “C”]. In addition, the same rationale is used as in rejection for claim 14.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Jang, further in view of Jiang, as applied to claim 1 above, further in view of Guo et al. (US. Pub. No. 2016/0267200, hereinafter “Guo”).
As to claim 4,    (Original) Fisher, as modified by Jang and Jiang, discloses the method of claim 1.
Fisher, as modified by Jang and Jiang, does not disclose wherein the identifying the selectable object responsive to the directional information comprises:
providing an indicator at the selectable object responsive to the directional information.
Guo teaches a directional oriented keyboard [figure 1A, “100”] wherein identifying a selectable object comprises:
providing an indicator [figure 1A, the selectable object “150a” is highlighted] at the selectable object responsive to a direction information.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Fisher to provide an indicator at the selectable object responsive to a direction information, as taught by Guo, since it is a use of known technique to improve similar methods in the same way.
Claim 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US. Pub. No. 2007/0103430, hereinafter “Nishi”) in view of Jiang.
As to claim 15,    (Previously Presented) Nishi discloses a system for providing a virtual workspace [figure 1, a system], the system comprising: 
an input device [figure 1, finger clips “111-115”]; and

a business application [paragraph 91, information inputting tool];
a virtual workspace configured to provide the business application to a user of the virtual workspace [figure 5, to provide virtual keyboard to a user for inputting information]; and
a virtual keyboard application configured to provide a virtual keyboard within the virtual workspace [figure 5, to provide virtual keyboard to a user for inputting information] and enable a user to interact with the business application using, at least in part, indicators of the input device [figure 9, user interact with the virtual keyboard using, at least in part, element substrates “11Bs” (indicator) of the input finger clips].
Nishi does not expressly disclose an input device including a first directional indicator and a second directional indicator;
to enable a user to interact with the business application using, at least in part, the first directional indicator and the second directional indicator of the input device, the first directional indicator being associated with and configured to select objects of a first group of objects of the virtual keyboard and the second directional indicator being associated with and configured to select objects of a second, different group of objects of the virtual keyboard.
Jiang teaches an input device [figures 36-1 to 36-5, man-machine interface] including a first directional indicator [figures 36-1 to 36-5, lightly grey area “CDE”] and a second directional indicator [figures 36-3 and 36-5, dark grey area for the identified selectable object “D” or “C”];
to enable a user to interact with a business application using, at least in part, the first directional indicator and the second directional indicator of the input device, the first directional 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Nishi to include a first directional indicator and a second directional indicator; to enable a user to interact with a business application using, at least in part, the first directional indicator and the second directional indicator of the input device, the first directional indicator being associated with and configured to select objects of a first group of objects of the virtual keyboard and the second directional indicator being associated with and configured to select objects of a second, different group of objects of the virtual keyboard, as taught by Jiang, in order to provide an interface that can detect any movement direction in real time (Jiang, paragraph 11).
As to claim 19,    (Previously Presented) Nishi, as modified by Jiang, discloses the system of claim 15, wherein each of the first directional indicator and the second directional indicator comprises a thumbstick input device [Jiang, paragraph 276, an application of the MMI on a point stick or joy stick], the first directional indicator being dedicated to select keys of the first group of objects of the virtual keyboard [Jiang, figures 36-1 to 36-5, lightly grey area “CDE”] and the second directional indicator being dedicated to a select keys of the second, different group of objects of the virtual keyboard [Jiang, figures 36-3 and 36-5, dark grey area 
As to claim 20,    (Previously Presented) Nishi, as modified by Jiang, discloses the system of claim 15, wherein the first directional indicator is configured to select one of a number of segments [Jiang, figure 36-1] and the second directional indicator is configured to select one of a number of keys in a selected segment of the number of segments [Jiang, figures 36-3 and 36-5]. In addition, the same rationale is used as in rejection for claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622